DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed on 16/747,080. 
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Sethi (US 2020/0160346), Whaley (US 2018/0181741), and Giles et al. (WO 2021/034299; Hereinafter “Giles”). However, none of Sethi, Whaley, and Giles teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 9. For example, none of the cited prior art teaches or suggest the steps of “an apparatus including a housing arranged to hold a personal communication device; a plurality of sensors, at least partially supported by the housing, operable to receive trait data of a user of the personal communication device; and a server, in communication with the apparatus, operable to: receive, from the apparatus, a notification indicating a first authentication score of the user is below a first pre-determined threshold; provide a challenge to the personal communication device, wherein the challenge is selected based on one or more sensor data obtained by at least one of the apparatus or the personal communication device; calculate a second authentication score based on the response to the challenge; and causing the apparatus to gate electronic access to resources associated with the personal communication device based on whether the second authentication score is above a second pre-determined threshold.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571) 272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437